Exhibit FINAL Press Contacts: Audrey Bold Dan Borgasano Energy Recovery, Inc. Schwartz Communications, Inc. +1 510.746.2529 +1 781.684.6660 abold@energyrecovery.com ERI@schwartz-pr.com ENERGY RECOVERY, INC. CHIEF TECHNOLOGY OFFICER TO DEPART SAN LEANDRO, Calif., January 6,2010—Energy Recovery, Inc. (NASDAQ: ERII), a leader in the design and development of energy recovery devices for desalination, today announced that Dr. Richard L. Stover, Chief Technology Officer and Senior Vice President of Aftermarket, is leaving Energy Recovery to pursue other endeavors. During his eight years at Energy Recovery, Dr. Stover has made numerous technical contributions and was instrumental in the fast growth of the Company during a critical period. He also built a strong, talented team in research and development and technical services. With Dr. Stover’s direction, the company has charted a path and clear vision for the development of next generation energy recovery products for many years. “We are extremely grateful for Dr. Stover’s contribution to the growth of our business and wish him all the best in his new work,” said G.G. Pique, president and CEO of Energy Recovery. “He developed a solid R&D organization with the experience and skill sets to implement future generations of the Company's PX technology, and to enable other product breakthroughs.” “It has been both exciting and tremendously rewarding to be a part of ERI’s growth over these past eight years,” said Dr. Stover. “ERI is very well positioned to continue its leadership role in making desalination affordable throughout the world. I am very proud of our team of engineers and technical services experts, and know that they will continue on the same path of innovation and technical excellence that has made ERI the market leader in our industry.” While Dr.
